Citation Nr: 1608477	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-34 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability ratings for the service-connected right knee disability.  

2.  Entitlement to an increased disability ratings for the service-connected left knee disability.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1982 to March 1985, and November 1986 to August 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Board remanded this case for further development.  The development requested having been completed, the case is now appropriate for appellate review.  

The issue of TDIU has been raised during the adjudicatory process of the underlying disabilities.  As such, TDIU it is part and parcel of the claim for benefits for the underlying disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 29, 2014, the Veteran's left and right knee arthritis was manifested by complaints of pain and limitation of motion; objective findings included flexion to no worse than 50 degrees on the right and 80 degrees on the left, even with pain, following repetition, and during flare-ups, extension to no worse than 0 degrees bilaterally, even with pain, following repetition, and during flare-ups, X-ray studies showing arthritis, and no ankylosis.

2.  From July 29, 2014, the Veteran's left and right knee arthritis was manifested by complaints of pain and limitation of motion; objective findings included flexion to no worse than 10 degrees on the right and 35 degrees on the left, even with pain, following repetition, and during flare-ups, extension to no worse than 15 degrees on the right and 20 degrees on the left, even with pain, following repetition, and during flare-ups, X-ray studies showing arthritis, and no ankylosis.

3.  Throughout the rating period on appeal, the Veteran consistently reported that her knees periodically gave out, and she was fitted with braces for bilateral patellar subluxation, although ligament laxity testing was consistently negative.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee arthritis/limitation of motion have not been met for the period prior to July 29, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5099-5019, 5260 (2015).

2.  The criteria for a disability rating in excess of 10 percent for left knee arthritis/limitation of motion have not been met for the period prior to July 29, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5099-5019, 5260 (2015).

3.  The criteria for a disability rating in excess of 30 percent for right knee limitation of flexion have not been met for the period from July 29, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 20 percent for left knee limitation of flexion have been met for the period from July 29, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).

5.  The criteria for a disability rating in excess of 20 percent for right knee limitation of extension have not been met for the period from July 29, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2015).

6.  The criteria for a disability rating in excess of 30 percent for left knee limitation of extension have not been met for the period from July 29, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2015).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating have been met for right knee subluxation for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating have been met for left knee subluxation for entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015); VAOPGCPREC 23-97; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for bilateral patellofemoral stress syndrome was granted in a May 1990 rating decision.  An initial 10 percent disability rating was assigned for both knees, effective from August 7, 1989, the day after the Veteran separated from active service.  

In January 2007, the Veteran filed a claim for an increased rating.  In an August 2007 rating decision, the RO granted two separate 10 percent disability ratings, one for each knee, under the provisions of DCs 5099-5019, effective from January 26, 2007.  

The Veteran filed another claim for increased disability ratings in September 2007.  The RO denied the claim in the July 2008 rating decision that is the subject of this appeal.  Then, in a November 2014 rating decision, the RO granted an increased disability rating of 30 percent for right knee patellofemoral syndrome under DC 5260, effective from July 29, 2014, as well as a separate 20 percent disability rating for loss of extension of the right knee under DC 5261, also effective from July 29, 2014.  In the same rating decision, the RO denied a higher disability rating in excess of 10 percent for left knee patellofemoral syndrome, but granted a separate 30 percent disability rating for loss of extension of the left knee, effective from July 29, 2014.  

The Veteran contends that her symptoms - which include pain, swelling, giving out, and difficulty bending and walking up and down stairs - warrant increased disability ratings.   

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

Finally, DC 5019 contemplates bursitis, and instructs that the disability evaluated under this code be rated on limitation of motion of the affected part as degenerative arthritis.  

In this case, as described above, the diagnostic codes under which the Veteran's knee disabilities have been evaluated have changed several times since service connection was awarded.  Prior to July 29, 2014, both knees were assigned ratings under DC 5099-5019.  Currently, the right knee has separate ratings under DCs 5260 and 5261, while the left knee has separate ratings under DCs 5099-5019 and 5261.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  DC 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. §§ 4.20, 4.27.  DC 5019, as noted above, contemplates bursitis, and is evaluated based on limitation of motion.   

Turning to the evidence most pertinent to the rating period on appeal, in January 2007, the Veteran complained of right knee pain, swelling, stiffness, and an inability to straighten her right knee.  She stated that the right knee had suddenly locked up, but did not buckle.  Physical examination revealed crepitus and tenderness to palpation at the joint line.  There was full range of motion and no swelling.  An x-ray study revealed minimal degenerative osteophytes of the left patella without evidence of joint space narrowing.  

In May 2007, the Veteran reported that she was unable to exercise due to knee discomfort.  Physical examination revealed tenderness to palpation and full but painful range of motion.  She was referred to physical therapy.  

At a June 2007 primary care visit, it was noted that the Veteran was unable to knee down and that there was a grinding sensation with range of motion.

The Veteran was afforded a VA examination in July 2007.  She reported weakness, stiffness, swelling, and lack of endurance, as well as constant pain.  The pain was elicited by physical activity and prolonged standing or walking, and relieved by rest and Tylenol.  She denied any periods of incapacitation.  Physical examination revealed guarding of movement bilaterally as well as crepitus.  Flexion was decreased to 130 degrees (out of 140) bilaterally and extension was to 0 degrees.  The limitation of flexion was secondary to pain at the end of motion (130 degrees).  After repetitive use, there was additional limitation due to pain, fatigue, weakness, and lack of endurance, without evidence of any incoordination.  The major functional impact was pain, and additional limitation in degrees was zero.  Ligament testing was normal, and x-ray studies were noted to be normal.  The VA examiner assessed bilateral patellofemoral stress syndrome and stated that the Veteran would have difficulty with prolonged standing, walking, and running.

At the Veteran's initial physical therapy evaluation in July 2007, the therapist noted she was unable to walk more than fifteen minutes, unable to stand more than ten minutes, and unable to go up and down stairs without a rail.  There was mild effusion of the right knee and crepitus in the left knee on resisted extension.  The legs were stable to ligament testing.  Range of motion was from 0 to 134 degrees.  

In August 2007, the physical therapist noted pain and crepitus with stairs, a similar walking tolerance, and full range of motion.  The Veteran was discharged from physical therapy after ten visits.

In September 2007, the Veteran saw a private nurse practitioner and reported severe shooting pain to her knees, especially when getting up from a seated position or when bending over.  She also reported episodes of weakness in her knees.  Physical examination revealed decreased range of motion to both knees by 30 degrees with pain and a popping sensation on movement and palpation.  The clinician assessed internal derangement with degenerative joint disease.  

In October 2007, a private physician noted that the Veteran's right knee was popping often while the left knee had a grinding sensation.  There was no appreciable effusion but there was crepitus bilaterally.  There was pain on McMurray testing.  The knees were stable.  The physician ordered an MRI study to rule out meniscal involvement.  The MRI study showed a focal osteochondral defect of the patella and a mild patella alta on the right, and mild tracking abnormality of the patella on the left.  There was a thick plica on the right as well, for which the doctor felt the Veteran was a surgical candidate.  However, the Veteran did not undergo surgery.

The Veteran was afforded another VA examination in February 2008.  She reported symptoms of weakness, stiffness, swelling, giving way, locking, and constant pain.  The pain was characterized as aching and sharp, and she rated it at a level of 6 out of 10 at the highest level of severity.  The Veteran stated she was able to function on a limited basis without medication.  Posture and gait were normal.  Examination of the knees revealed tenderness and guarding of movement bilaterally, as well as positive crepitus bilaterally.  Knee range of motion on the right revealed flexion decreased to 50 degrees and extension to 0 degrees.  On the left, flexion was to 80 degrees and extension to 0 degrees.  Her range of motion was noted to be severely limited due to complaints of pain and guarding.  After repetitive use, she was additionally limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  Additional limitation in degrees was zero.  Ligament testing was within normal limits.  The VA examiner noted that the Veteran would have difficulty with prolonged walking, running, kneeling, and climbing stairs.  

In November 2011, the Veteran reported to her private physician that her right knee had given out, causing her to fall.  It was noted that she had completed physical therapy recently, but that she should continue to perform water aerobics.  

In February 2012, a clinician noted that the Veteran needed open patella knee braces bilaterally due to patellar subluxation.  She was fitted with braces the following month.

The Veteran was afforded another VA examination in July 2014.  She continued to report pain and stated that her knee had given out causing her to fall several times.  She used bilateral knee braces for support.  She reported flare-ups involving increased pain when standing up, bending over, squatting, or getting up from a seated position.  Right knee flexion was to 20 degrees with pain at 15, and extension was to 5 degrees with no objective evidence of painful motion.  Left knee flexion was to 35 degrees with pain at 35, and extension was to 20 degrees with no objective evidence of painful motion.  After three repetitions, right knee flexion was to 15 degrees and extension was to 10 degrees, and left knee flexion was to 35 degrees and extension to 20 degrees.  There was no additional functional loss beyond the limitation of motion recorded after repetition, although the VA examiner noted that it is more likely than not that the Veteran would have at least a 5 degree change in right knee flexion and extension with a significant flare-up or after repetitive use.  Ligament testing was negative.  There was no evidence of history of recurrent patellar subluxation or dislocation, and no meniscal conditions.  The VA examiner noted that the Veteran did not currently work, but that if she did, she would have to get up and move around occasionally due to knee stiffness.  She would also have difficulty standing for long periods of time.  X-ray studies were negative.    

On the question of whether the Veteran is entitled to higher ratings for her bilateral knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  

In this case, at the outset, the Board finds that the criteria for separate 10 percent disability ratings have been met for both right and left knee subluxation for the entire rating period on appeal.  Separate ratings are allowable when both arthritis and instability are present if certain criteria are met.  See VAOPGCPREC 23-97 and 9-98.  As discussed below, for the entire rating period, slight recurrent subluxation has been demonstrated in both knees, warranting separate 10 percent ratings for right and left knee instability.

DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability or subluxation is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

Ligamentous laxity has not been found on examination at any time during the rating period on appeal, providing highly probative medical evidence against the claim for separate ratings.  However, throughout the rating period on appeal, the Veteran has consistently reported that her knees periodically give out, and this is documented in VA treatment notes.  In addition, in 2012, she was fitted with knee braces for patellar subluxation.  

Thus, in light of the Veteran's consistent report of her knees giving out, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for separate 10 percent disability ratings under DC 5257 have been met for right and left knee subluxation for the entire rating period on appeal.  

Next, for the sake of clarity, in light of the staged ratings in this case, the Board will consider whether higher disability ratings are warranted for the knee disabilities for the rating period prior to July 29, 2014, before the Veteran was granted separate ratings for limitation of extension and flexion by the RO.  Prior to July 29, 2014, she was in receipt of 10 percent disability ratings for each knee under DCs 5099-5019.  

As noted above, the knee disabilities are rated as 10 percent disabling each under DC 5019, which instructs that the disability be rated based on limitation of motion.  The RO appears to have assigned the 10 percent ratings under the provisions of DC 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against increased ratings under DC 5260.

In this case, as noted above, prior to July 29, 2014, the evidence shows that the Veteran had flexion to no worse than 50 degrees on the right and 80 degrees on the left, even with pain, after repetition, and during flare-ups, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, as the criteria for even the assigned 10 percent ratings under DC 5260 (limitation of flexion to 45 degrees) were not met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings in excess of 10 percent under DC 5260 for the knee disabilities for any period prior to July 29, 2014, as the assigned 10 percent ratings account for the Veteran's painful motion.  

The Board has considered whether any other diagnostic code would allow for higher ratings for the Veteran's knee disabilities, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had unlimited extension in both knees to no worse than 0 degrees throughout the rating period prior to July 29, 2014, even with pain and after repetition.  Thus, even taking the Veteran's painful motion into account, as the criteria for even noncompensable disability ratings under DC 5261 (limitation of extension to 5 degrees) were not met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings in excess of 10 percent under DC 5261 for the knee disabilities for any period prior to July 29, 2014.    

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.    

Here, the maximum possible rating available for either knee under DC 5003 is 10 percent, since only one major joint is involved.  Thus, increased ratings are not warranted under DC 5003.

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.    

The Board has already awarded separate ratings for bilateral knee subluxation herein for the entire rating period on appeal.  However, the Board has considered whether any additional separate ratings are available based on the evidence.  

In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of extension to even a noncompensable degree in the either leg for any part of the rating period prior to July 29, 2014; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here.

The Board has also considered whether any other diagnostic code would allow for even higher separate disability ratings for the Veteran's bilateral knee instability or subluxation prior to July 29, 2014.

DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus), but a 10 percent rating is the maximum (and only) available rating under DC 5259, and the Veteran has not undergone such a procedure.  DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, but the overwhelming evidence demonstrates no meniscal abnormalities in this case.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher rating under DC 5258.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

Next, the Board has considered the rating period from July 29, 2014, to determine if higher ratings are warranted for the knee disabilities.  As stated above, from July 29, 2014, forward, the Veteran is in receipt of a 30 percent disability rating for right knee patellofemoral syndrome under DC 5260, a separate 20 percent disability rating for loss of extension of the right knee under DC 5261, a 10 percent disability rating for left knee patellofemoral syndrome under DC 5099-5019, and a separate 30 percent disability rating for loss of extension of the left knee.

After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating in excess of 30 percent under DC 5260 for the right knee for the rating period from July 29, 2014, but that the evidence is at least in relative equipoise as to whether a higher 20 percent disability rating is warranted for the left knee.  As noted above, from July 29, 2014, forward, the evidence shows that the Veteran had flexion to no worse than 10 degrees on the right and 35 degrees on the left, even with pain, after repetition, and during flare-ups, and with consideration that motion is limited at the point where pain sets in.  With regard to the right knee, the Veteran is already in receipt of the highest available rating under DC 5260.  With regard to the left knee, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher 20 percent disability rating under DC 5260 (limitation of flexion to 30 degrees) has been more nearly approximated, and thus, a higher 20 percent disability rating for the left knee is granted for the rating period from July 29, 2014, forward.  

As noted above, the Veteran also has separate disability ratings of 20 and 30 percent under DC 5261 for limitation of extension of the right and left knees, respectively, for the period from July 29, 2014.  In this case, the evidence shows that the Veteran had extension to no worse than 15 degrees in the right knee and 20 degrees in the left knee during the rating period from July 29, 2014, forward, even with pain and after repetition and in consideration of additional limitation during flare-ups.  Thus, even taking the Veteran's painful motion into account, as the criteria for higher disability ratings under DC 5261 (limitation of extension to 20 degrees for the right knee and to 30 degrees for the left knee) were not met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings in excess of 20 and 30 percent under DC 5261 for the right and left knee disabilities, respectively, for any period prior to July 29, 2014.    

The Board has considered whether any other diagnostic code would allow for higher ratings for the Veteran's knee disabilities, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

As noted above, the maximum possible rating available for either knee under DC 5003 is 10 percent, since only one major joint is involved.  Thus, increased ratings are not warranted under DC 5003.

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.    

Again, the Board has granted separate ratings for right and left knee subluxation for entire rating period on appeal.  However, the Board has also considered whether any other diagnostic code would allow for even higher separate disability ratings for the Veteran's bilateral knee instability or subluxation from July 29, 2014.

DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus), but a 10 percent rating is the maximum (and only) available rating under DC 5259, and the Veteran has not undergone such a procedure.  DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, but the overwhelming evidence demonstrates no meniscal abnormalities in this case.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher rating under DC 5258.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

The Board has considered the Veteran's statements that her bilateral knee disabilities are worse, as well as her report of pain, limitation of motion, and giving way.  While she is competent to provide evidence regarding matters that can be perceived by the senses, she is not shown to be competent to render medical opinions regarding whether her symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined her during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain, limitation of motion, and giving way.  

Thus, except as otherwise indicated herein, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion such as to enable a finding that the disability picture more nearly approximates ratings even higher than those assigned herein under the rating criteria for the bilateral knee disabilities for the any part of the rating period on appeal.  

Despite the Veteran's contention of debilitating knee disabilities, the current disability ratings for bilateral knee arthritis and separate ratings for bilateral knee subluxation indicate a significant impact on her functional ability.  Such disability evaluations assigned by VA recognize her painful motion and giving way of the knees, indicating very generally a 50 percent reduction in her ability to use each leg due to her knee disabilities using the Combined Ratings Table.  See 38 C.F.R. § 4.25.  The critical question in this case, however, is whether the problems she has cited meet the next highest level under the rating criteria.  For reasons cited above, except as otherwise indicated, the Board finds they do not.   

For these reasons, for the rating period prior to July 29, 2014, the Board finds that the weight of the evidence is against disability ratings in excess of 10 percent for bilateral knee arthritis.  For the rating period from July 29, 2014, the weight of the evidence is against a disability rating in excess of 30 percent for right knee limitation of flexion, in excess of 20 percent for right knee limitation of extension, and in excess of 30 percent for left knee limitation of extension, but is at least in equipoise as to whether a higher 20 percent disability rating is warranted for the left knee limitation of flexion.  Moreover, the evidence is at least in equipoise as to whether separate 10 percent disability ratings are warranted for bilateral knee subluxation for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.


The Board has considered whether an extraschedular evaluation is warranted for the Veteran's knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For instance, the rating criteria specifically contemplate the pain, limitation of motion, and subluxation caused by the Veteran's knee disabilities.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her knee disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  In this case, the notice requirements were satisfied by way of a January 2008 letter.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issue of increased ratings for her service-connected knee disabilities.  VA provided the Veteran with examinations in July 2007, February 2008, and July 2014.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of increased ratings for her service-connected knee disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 2014 VA examination also satisfies the Board's June 2014 remand directives.  

The Board acknowledges the Veteran's contention that the 2008 VA examiner stated he was not able to obtain range of motion measurements.  However, since the examiner recorded specific range of motion measurements in the examination report, the Board assumes that he was able to obtain accurate measurements, and does not find that the examination is inadequate for rating purposes.   

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).
















							[CONTINUED ON NEXT PAGE]
ORDER

A disability rating in excess of 10 percent for right knee arthritis is denied for the period prior to July 29, 2014.

A disability rating in excess of 10 percent for left knee arthritis is denied for the period prior to July 29, 2014.

A disability rating in excess of 30 percent for right knee limitation of flexion is denied for the period from July 29, 2014.

An increased 20 percent disability rating for left knee limitation of flexion is granted from July 29, 2014, subject to the rules governing payment of monetary benefits.  

An increased disability rating in excess of 20 percent for right knee limitation of extension is denied from July 29, 2014, forward.

An increased disability rating in excess of 30 percent for left knee limitation of extension is denied from July 29, 2014, forward.

A separate 10 percent disability rating for right knee subluxation is granted for the entire rating period on appeal, subject to the rules governing payment of monetary benefits.  

A separate 10 percent disability rating for left knee subluxation is granted for the entire rating period on appeal, subject to the rules governing payment of monetary benefits.  


REMAND

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

As was noted in the Introduction section of this decision, the issue of TDIU has been raised during the adjudicatory process of the underlying disabilities; as such, TDIU it is part and parcel of the claim for benefits for the underlying disabilities.  See Rice, 22 Vet. App. 447.  

During the course of this appeal, the Veteran has stated on several occasions that she is unable to work due to her multiple disabilities, some of which are service-connected.  Indeed, for most or all of the pendency of the appeal - and to the extent the Veteran does not otherwise meet a combined 100 percent rating based on the increased ratings awarded herein, the Veteran meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  

With regard to the claimed inability to secure or maintain substantially gainful employment, in March 2009, she told her primary care physician that she was unable to hold a job due to her chronic knee, foot, and ankle pain, and that she had gone through vocational rehabilitation.  The evidence of record also contains several Family and Medical Leave Act (FMLA) forms completed by her physicians indicating that she would be unable to work for extended periods of time due to her multiple physical and mental disabilities, some of which are service-connected.  While she has indicated that she is not currently working, her current employment status is unclear.  

The Veteran has not been provided with VCAA notice of concerning the requirements of attaining a TDIU, nor has she been provided with an opportunity to complete the appropriate claims form, which is designed to elicit the information necessary and relevant for VA to fully and fairly adjudicate the issue of entitlement to a TDIU.  In view of these circumstances, the Board finds that it is appropriate to remand the issue of TDIU so that all the proper development and consideration may made by the AOJ in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate notice and claims forms related to TDIU, and undertake any additional development deemed necessary.  Then, adjudicate the issue of entitlement to a TDIU.  

2.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


